DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0325150 to Seki, et al. (hereinafter “Seki”) in view of U.S. Patent Appl. Publ. No. 2014/0299048 to Sasaki, et al. (“Sasaki”) and further in view of U.S. Patent Appl. Publ. No. 2010/0028240 to Shonai, et al. (“Shonai”) and still further in view of Japanese Patent Appl. Publ. No. JP 11-278985 to Okamoto, et al. (“Okamoto”).  
Regarding claim 1, Seki teaches a pedestal supporting a seed for crystal growth (see, e.g., the Abstract, Figs. 1-7, and entire reference), 
wherein one main surface to which the seed adheres is flat (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach an embodiment of a lid (30) having a flat bottom surface (31) where the seed crystal (11) is attached), 
wherein the pedestal has a gas-permeable region, of which a thickness from the one main surface is formed to be locally thin (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that the lid (30) includes a measurement hole (24) where a thickness from the flat bottom surface (31) is locally thin), 
wherein the entire one main surface of the pedestal, including, but not limited to the portion to which the seed adheres, is flat (see, e.g., Fig. 3 and 
wherein an upper surface of the gas-permeable region has a same height as an upper surface of a support member on which the one main surface is disposed (see, e.g., Figs. 1 & 3 and ¶¶[0024]-[0036] which teach an embodiment in which a bottom surface (31) of the lid (30), which constitutes an upper surface of the measurement hole (24), has the same or substantially the same height as an upper opening (7b) of the reaction container (7) where a bottom surface (31) of the lid (30) rests when the screw portion (25) engages the crucible body (7)), and 
wherein the one main surface is disposed on top of the upper surface of the support member (see, e.g., Fig. 3 and ¶¶[0034]-[0036] which teach that the lid (30) is screwed onto the reaction container (7) via a screw portion (25) which causes a bottom surface (31) of the lid (30) to be disposed on an upper surface of the upper opening (7b) of the reaction container (7)).  
Even if it is assumed arguendo that Seki does not explicitly teach that a bottom surface of the lid has the same height as and is supported by an upper surface of a support member, this would have been obvious in view of the teachings of Sasaki.  In Fig. 2 and ¶¶[0040]-[0060] as well as elsewhere throughout the entire reference Sasaki teaches an analogous system and method for the growth of a SiC ingot (19) onto a seed crystal (12) by sublimation of a source material (11) contained within a crucible (20).  As taught specifically in Fig. 2 and ¶[0043], the seed crystal (12) is affixed to a flat surface of a lid portion (22) which, in turn, is supported by and affixed to an upper surface of the main body portion (21) of the crucible (20).  Thus, a person of ordinary skill in the art prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  
Seki and Sasaki do not explicitly teach that a thickness of the gas-permeable region is 1 mm or more and less than 5 mm and that a region, other than the gas-permeable region, of the pedestal includes a part having a thickness of 10 mm or more.  However, in Figs. 1-2 and ¶¶[0035]-[0051] Shonai teaches an analogous embodiment of a crucible (21) having a pedestal which supports a seed crystal (22) and is utilized in a SiC single crystal growth apparatus (1).  In Fig. 2, ¶[0017], ¶[0027], and ¶0050] as well as the Example in ¶¶[0053]-[0056] Shonai specifically teaches that the thickness of the wall portion that supports the supporting member is made thinner than the wall thickness of other locations.  See also ¶[0015] which specifically teaches that the thickness of the crucible member where the seed crystal is disposed is within a range of 0.7 to 50 mm and ¶[0054] of the Example which teaches an embodiment in which the wall thickness in the bonded portion between the crucible and the seed crystal is 2 mm.  Then in the Example in ¶¶[0053]-[0056] Shonai specifically teaches that the wall thickness of the graphite crucible is 10 mm.  The use of a locally thin region is further supported by at least Figs. 1-2 & 7-8 and ¶¶[0007]-[0011] as well as elsewhere throughout the entire reference Okamoto teaches an analogous embodiment of a sublimation growth system in which a counterbore (6) is provided on a graphite lid (2) of a sublimation growth crucible (1) in prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 5, Seki teaches that in plan view from a thickness direction, when a distance from a center of the pedestal to an outer circumference thereof is set to r, the gas-permeable region is included in the range of the distance r/2 from the center of the pedestal (see, e.g., Fig. 3 and ¶¶[0034]-[0036] which teach which teach that the width of the measurement hole (24) provided in the lid (30) necessarily encompasses a region which falls within a distance r/2 from the center of the seed crystal (11)).  
Regarding claim 8, Seki teaches a SiC single crystal manufacturing apparatus, comprising: the pedestal according to Claim 1 (see, e.g., Fig. 1 and ¶¶[0024]-[0036] which teach that the lid (30) supporting the seed crystal (11) is utilized in a SiC single crystal growth apparatus (1)).  

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Sasaki and further in view of Shonai and still further in view of Okamoto and even further in view of U.S. Patent Appl. Publ. No. 2011/0308449 to Katsuno, et al. (“Katsuno”).  
Regarding claim 11, Seki, Sasaki, Shonai, and Okamoto do not explicitly teach that the pedestal has a plurality of the gas-permeable regions.  However, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of measurement holes (24) would permit the temperature of a plurality of symmetrically spaced regions around a central region of the seed crystal (11) to be measured.  The mere duplication of parts See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge grooves (15) facilitate control of the turbulence and flow rate of the sublimation gas flow during crystal growth, thereby making it possible to prevent the occurrence of various defects caused by sublimation gas turbulence and flow rate fluctuations.  Thus, a person of ordinary skill in the art would look to the teachings of Katsuno and would be motivated to provide a plurality of gas permeable regions in the form of discharge grooves (15) around the lid (30) utilized in the sublimation system of Seki for this purpose.  
Regarding claim 12, Seki teaches that the gas-permeable regions are disposed to overlap a center of the one main surface (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that the gas-permeable regions are disposed to be symmetrical with respect to the center of the one main surface in the circumferential direction.  However, as noted supra with respect to the rejection of claim 11, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the 
Regarding claim 13, Seki teaches that a portion of the gas-permeable regions overlaps a central portion of the one main surface (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that portions of the gas-permeable regions, other than the portion supra with respect to the rejection of claim 12, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of symmetrically spaced measurement holes (24) at and around the center of the lid (30) would permit the temperature of a plurality of symmetrically spaced regions at and around a central region of the seed crystal (11) to be measured.  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge grooves (15) facilitate control of the turbulence and flow rate of the sublimation gas flow during crystal growth, thereby making it possible to prevent the occurrence of various defects caused by sublimation gas turbulence and flow rate fluctuations.  Thus, a person of ordinary skill in the art would look to the teachings of Katsuno and would be motivated to provide, in addition to the central measurement hole (24), a plurality of gas permeable regions in the form of discharge grooves (15) arranged 
Regarding claim 14, Seki teaches that a portion of the gas-permeable regions overlaps a center part (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that portions of the gas-permeable regions, other than the portion thereof which overlaps the central portion of the one main surface, overlap an outer circumferential part of the one main surface, the outer circumferential part of the one main surface being disposed on an outside circumference of the central portion thereof.  However, as noted supra with respect to the rejection of claims 12-13, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of symmetrically spaced measurement holes (24) at and around the center of the lid (30) would permit the temperature of a plurality of symmetrically spaced regions at and around a central region of the seed crystal (11) to be measured.  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge 
Seki, Sasaki, Shonai, Okamoto, and Katsuno also do not explicitly teach that the portion of the gas-permeable regions which overlaps the center portion of the one main surface is wider than the portions of the gas-permeable regions which overlap the outer circumferential part of the one main surface.  However, since the grooves (15) in Figs. 2(a)-(c) of Katsuno are merely configured to regulate gas flow while the measurement hole (24) in Fig. 3 of Seki is designed to provide a means for temperature measurements, a person of ordinary skill in the art would be motivated to make the width of the measurement hole (24) larger than the width of the grooves (15) since (i) a wider temperature measurement hole facilitates performing more accurate temperature measurements over a larger percentage of the seed crystal and (ii) since there are a plurality of grooves (15) a smaller groove width may be used to obtain the desired flow of precursor gases during crystal growth.  The larger relative width of the measurement hole (24) is also evident from a comparison of the groove (15) width in Fig. 2(c) of Katsuno relative to the diameter of the cover (4) and a comparison of the measurement hole width (24) relative to the width of the lid (30) and seed crystal (11) in Fig. 3 of Seki.  Finally it is pointed out that in ¶[0027] Katsuno teaches that the threads formed on the cover (4) in 
Regarding claim 15, Seki teaches that a portion of the gas-permeable regions overlaps a center part and the portion of the gas-permeable regions overlapping the center portion of the one main surface is disposed to overlap the center of the one main surface (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that portions of the gas-permeable regions, other than the portion thereof which overlaps the central portion of the one main surface, overlap an outer circumferential part of the one main surface, the outer circumferential part of the one main surface being disposed on an outside circumference of the central portion thereof, and that the portions of the gas-permeable regions overlapping the outer circumferential part of the one main surface is disposed to be symmetrical with respect to the center of the one main surface in the circumferential direction.  However, as noted supra with respect to the rejection of claims 12-14, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere 
Seki, Sasaki, Shonai, Okamoto, and Katsuno also do not explicitly teach that the portion of the gas-permeable regions which overlaps the center portion of the one main surface is wider than the portions of the gas-permeable regions which overlap the outer circumferential part of the one main surface.  However, since the grooves (15) in Figs. 2(a)-(c) of Katsuno are merely configured to regulate gas flow while the measurement hole (24) in Fig. 3 of Seki is designed to provide a means for temperature .  

Response to Arguments
Applicant's arguments filed February 17, 2022, have been fully considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
See applicants’ 2/17/22 reply, p. 9.  Applicant’s argument is noted, but is unpersuasive as ¶¶[0025]-[0026] of Seki, which are relied upon in the rejection of claim 1, clearly teach that the crucible (2), which is itself comprised of a body (7) and lid (8), is made of graphite.  Since graphite is inherently porous it is necessarily a gas-permeable material.  Accordingly, the measurement hole (24) itself is necessarily gas-permeable or, alternatively, the property of being gas-permeable is necessarily inherent to a crucible lid (8) made of graphite.  
Applicant further argues that since ¶[0015] of Shonai teaches a broad range of 0.7 to 50 mm for a thickness of the crucible member where the seed crystal is disposed, Shonai does not teach the recited thickness of 1 to 5 mm for the gas-permeable region with sufficient specificity.  Id. at pp. 10-12.  Applicant’s argument is noted, but it is pointed out that in at least ¶[0054] Shonai teaches a specific example in which the wall thickness in the bonded portion between the crucible and the seed crystal is 2 mm, a value which clearly falls within the claimed range.  Alternatively, as noted supra, with respect to the rejection of claim 1, in ¶[0008] Okamoto specifically teaches that the size, shape, and depth of the counterbore may be appropriately selected and that a thickness from the bonding surface of the seed crystal may be in the overlapping range of 1 to 5 mm.  It is noted that applicants’ incorporation of both claims 2 and 4 into claim 1 results in a new limitation which has not been previously presented, thereby necessitating the new grounds of rejection set forth int his Office Action. 
Finally, applicant argues against the rejection of claim 5 by contending that since none of the drawings in Seki are drawn to scale, Seki cannot teach or suggest that the Id. at pp. 12-14.  Applicant’s argument is noted, but is unpersuasive since it appears to be based upon features which are not claimed.  Claim 5 merely recites that the gas permeable region is “included in the range of the distance r/2 from the center of the pedestal.”  There is no requirement that the size or width of the gas permeable region be “less than” or “smaller than” the distance r/2, only that it be “included.”  Thus, in providing the claim with its broadest reasonable interpretation consistent with the specification, the recited claim language may be interpreted to mean that the gas permeable region is partially or fully present within or overlaps a distance extending r/2 from the center.  Since Fig. 3 of Seki clearly shows that the measurement hole (24) is aligned with a central axis of the lid (30) it necessarily overlaps or is present within an area that includes a distance extending r/2 from the central axis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714